 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------x
 IN RE:
                                                                                14-MD-2543 (JMF)
 GENERAL MOTORS LLC IGNITION SWITCH
                                                                                14-MC-2543 (JMF)
 LITIGATION
                                                                                 ORDER NO. 166
 This Document Relates to All Actions

 ---------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

                           [Regarding the December 18, 2019 Status Conference]

        The Court, having held a status conference on December 18, 2019, and having given

counsel an opportunity to be heard on the agenda items set forth in the parties’ tentative agenda

letter (ECF No. 7619), as well as the Court’s December 16, 2019 Order (ECF No. 7626), issues

this Order to memorialize the actions taken and rulings made at the status conference.

I.      NEXT STATUS CONFERENCE

        A status conference will be held Friday, January 31, 2020, at 9:30 a.m. EST in

Courtroom 1105 of the Thurgood Marshall United States Courthouse, 40 Centre Street, New York,

New York.

II.     PLAINTIFF SUNITA BHANDARI

        Consistent with the Court’s comments at the status conference, by Wednesday, January

8, 2020, New GM and counsel for plaintiff Sunita Bhandari will submit a joint letter proposing

next steps for Ms. Bhandari’s claims.

III.    LANGDON PLAINTIFF ISSUES

        Consistent with the Court’s comments at the status conference, New GM shall include in

the joint monthly related case update letter an update regarding the status of the aggregate

settlement with the Langdon firm.
IV.    NEXT STEPS FOR THE PERSONAL INJURY CLAIMS

       Consistent with the Court’s comments at the status conference, by Wednesday, January

15, 2020, Lead Counsel and New GM shall submit a joint proposal or competing proposals

regarding next steps for the remaining personal injury plaintiffs, including any plaintiffs

represented by the Langdon firm who are not eligible to participate in an aggregate settlement.

V.     MOTIONS TO VACATE THE COURT’S NOVEMBER 21, 2019 ORDER

       Consistent with the procedures set forth in Order No. 72 (ECF No. 1237), New GM shall

file a consolidated response to the Conner Plaintiffs’ motion to vacate (ECF No. 7628) and any

other timely motion that may be filed relating to the Court’s November 21, 2019 order

(ECF No 7474) by Monday, January 6, 2020. Plaintiffs’ reply, if any, shall be filed by Monday,

January 13, 2020.

VI.    NEXT STEPS FOR THE ECONOMIC LOSS CLAIMS

       Consistent with the Court’s comments at the status conference, by Wednesday, January

15, 2020, Lead Counsel and New GM shall submit a joint proposal or competing proposals

regarding next steps for the economic loss plaintiffs.

        SO ORDERED.

 Dated: December 30, 2019
        New York, New York                                  JESSE M. FURMAN
                                                          United States District Judge




                                                 2
